Opinion filed September 30, 2014




                                              In The


          Eleventh Court of Appeals
                                           ___________

                                   No. 11-14-00070-CV
                                           ___________

                 IN THE INTEREST OF I.J., III, A CHILD


                       On Appeal from the 318th District Court
                                   Midland County, Texas
                            Trial Court Cause No. FM 55,067


                        MEMORANDUM OPINION
      The trial court entered an order that terminated the parental rights of the
parents of T.H. and I.J., III (I.J.).1 The father of I.J. appeals from the termination
order and, in two issues on appeal, challenges the legal and factual sufficiency of
the evidence to support the finding that termination of his parental rights is in the
best interest of I.J. We affirm.
      Termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001 (West 2014). To determine on appeal

      1
       The mother of the children has not filed an appeal, nor has the father of T.H.
if the evidence is legally sufficient in a parental termination case, we review all of
the evidence in the light most favorable to the finding and determine whether a
rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89
S.W.3d 17, 25–26 (Tex. 2002).
      To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has committed one of the acts listed in Section
161.001(1)(A)–(T) and that termination is in the best interest of the child. FAM. §
161.001. In this case, the trial court found that Appellant committed four of the
acts listed in Section 161.001(1).      The trial court found that Appellant had
knowingly placed or knowingly allowed the child to remain in conditions or
surroundings that endangered the physical or emotional well-being of the child,
that Appellant had engaged in conduct or knowingly placed the child with persons
who engaged in conduct that endangered the child’s physical or emotional well-
being, that Appellant had constructively abandoned the child, and that Appellant
had failed to comply with the provisions of a court order stating the actions
necessary for him to obtain the return of the child. See id. § 161.001(1)(D), (E),
(N), (O). Appellant does not challenge the findings made pursuant to Section
161.001(1)(D), (E), or (O). Any one of these unchallenged findings was sufficient
to support termination as long as termination was shown to be in the child’s best
interest. See id. § 161.001. The trial court found that termination was in the
child’s best interest. See id. § 161.001(2).
      The question before us is whether the best interest finding is supported by
legally and factually sufficient evidence. With respect to the best interest of a
                                           2
child, no unique set of factors need be proved. In re C.J.O., 325 S.W.3d 261, 266
(Tex. App.—Eastland 2010, pet. denied). But courts may use the non-exhaustive
Holley factors to shape their analysis. Holley v. Adams, 544 S.W.2d 367, 371–72
(Tex. 1976). These include, but are not limited to, (1) the desires of the child,
(2) the emotional and physical needs of the child now and in the future, (3) the
emotional and physical danger to the child now and in the future, (4) the parental
abilities of the individuals seeking custody, (5) the programs available to assist
these individuals to promote the best interest of the child, (6) the plans for the child
by these individuals or by the agency seeking custody, (7) the stability of the home
or proposed placement, (8) the acts or omissions of the parent that may indicate
that the existing parent-child relationship is not a proper one, and (9) any excuse
for the acts or omissions of the parent. Id. Additionally, evidence that proves one
or more statutory grounds for termination may also constitute evidence illustrating
that termination is in the child’s best interest. C.J.O., 325 S.W.3d at 266.
      The Department of Family and Protective Services became involved with
I.J. and T.H. in 2012 when the Department received an intake call regarding the
neglectful supervision, physical abuse, and physical neglect of the children while
in the care of their mother. The children were removed after the parents failed to
cooperate with the Department’s Family Based Safety Services.             I.J. was not
placed with Appellant because Appellant and the person with whom he lived had a
recent drug possession charge. The Department attempted to place the children
with relatives, but the children were ultimately placed in separate foster homes.
      Daisy Campos, a caseworker for the Department, testified at trial that drugs,
alcohol, and domestic violence were issues involved in the removal. She said that
the home where the children lived with their mother had no running water or
electricity, that it smelled of urine, and that “the living conditions were not suitable
for a dog to live in.” Appellant testified that, due to these conditions, T.H. and I.J.
                                           3
sometimes stayed with Appellant or came to his house to eat or bathe. Campos
testified that the children were in danger while living in the mother’s home and
that they had never lived in a stable environment until they were placed in foster
care.
        It is undisputed that Appellant did not comply with the provisions of the
family service plan as ordered by the trial court. After removal, Appellant did not
regularly visit I.J. and did not even start any of his court-ordered services.
Appellant was incarcerated at the time of the final hearing in this case. The record
shows that Appellant was a convicted felon; that he has been arrested “countless
times,” including arrests for possession of a controlled substance, burglary,
forgery, gambling, and burglary of a coin-operated machine; and that he has
“continuously” been involved with criminal activities.
        I.J. was eleven years old at the time of trial and was living in a foster home;
however, that home was temporary and was not going to be a permanent placement
for him. Campos testified that I.J. would like to be adopted by a relative. Campos
testified that she believes I.J. is adoptable and that the relative with whom I.J.
wants to live may be willing and able to adopt him in the future. In open court,
however, I.J. informed the trial court that he did not want to be adopted and that he
did not want either of his parents’ rights to be terminated.
        I.J. loves his father and vice versa, and they have a bonded relationship.
Appellant testified that termination of his parental rights “would destroy” I.J. The
record also shows that I.J. has had trouble adjusting to foster care and that he
misses his siblings.
        Both Campos and Amanda Baxter, a CASA volunteer who was T.H.’s and
I.J.’s guardian ad litem, testified that they believed that termination of all of the
parents’ rights would be in the children’s best interest. Baxter testified, however,
that Appellant played an important role in the children’s lives, and she thought it
                                           4
would be beneficial to the children that Appellant not be completely removed from
their lives. According to Baxter, the children have a strong desire for a family
bond, but the parents are unable to provide for the emotional and physical needs of
the children. Baxter testified that Appellant’s heart was in the right place, that he
had a strong bond with both I.J. and T.H., that he loved the children more than
anything in the world, but that he failed to follow through on his promises to do
what was necessary to have the children returned to him. He had made “no effort”
in that regard. According to Baxter, the children had been disappointed time after
time, and they needed a safe, stable home with a loving, adoptive family.
          Campos also testified that the children needed a family, a stable home,
electricity, and food. Campos testified that Appellant cannot provide a stable
home. Appellant disagreed. He testified that he owned his home and that he was
due to be released from incarceration soon. Appellant explained that, around the
time that I.J. was removed by the Department, Appellant “was up in [his]
addiction” to crack cocaine, which caused him to be irresponsible and make bad
choices. He said that he had been clean for about seven or eight years but had
relapsed not long before the Department’s involvement in this case. Appellant
admitted to being under the influence “once or twice” when he was around I.J. but
said that he never used drugs in front of I.J. or brought drugs into his home when
I.J. was there. Appellant asked for one more chance to prove himself; he vowed to
stay clean, complete the court-ordered services, and take care of both I.J. and T.H.
even though Appellant was not the biological father of T.H. Appellant did not
believe that it would be in I.J.’s best interest to terminate Appellant’s parental
rights.
          Based upon the Holley factors and the evidence in the record, we cannot
hold that the trial court’s best interest finding is not supported by clear and
convincing evidence; the trial court could reasonably have formed a firm belief or
                                          5
conviction that it would be in I.J.’s best interest for Appellant’s parental rights to
be terminated. Appellant was aware of the deplorable living conditions at the
mother’s residence, yet he allowed I.J. to remain living in those conditions.
Appellant was incarcerated at the time of trial, had an extensive criminal history,
relapsed into his crack cocaine addiction while he was a joint managing
conservator of I.J., and failed to follow through with any of the court-ordered
services that were necessary for Appellant to obtain the return of I.J. Although I.J.
expressed a desire that Appellant’s rights not be terminated, the testimony showed
that I.J. needs a stable home and that Appellant is not able to provide a stable home
for I.J. The evidence is both legally and factually sufficient to support the trial
court’s best interest finding. Appellant’s first and second issues are overruled.
      We affirm the trial court’s order of termination.




                                                     JOHN M. BAILEY
                                                     JUSTICE


September 30, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          6